Opinion by
Dallinger, J.
In, accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) boxes and atomizers chiefly used in the household for utilitarian purposes and hollow flacons and boxes at 40 percent under paragraph 339; (2) brushes similar to those the subject of Abstract 8950 at 45 percent under paragraph 1407; and (3) mirrors at 50 percent under paragraph 230. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Rice v. United States (T. D. 49373), and Viking Trading Co. v. United States (C. D. 132) cited.'